Proceeding pursuant to CPLR article 78 in the nature of *914mandamus, inter alia, to compel the respondent Charles J. Thomas, a Justice of the Supreme Court, Queens County, to “put in writing his order on record on July 8, 2009 denying petitioner’s cross motion” and to “put in writing his order on record on September 9, 2009 denying petitioner’s notice of motion” in a proceeding entitled Matter of Okolie v Okolie, pending in that court under index No. 14286/09, and application by the petitioner to prosecute the appeal as a poor person.
Ordered that the application to prosecute the appeal as a poor person is granted to the extent that the filing fee imposed by CPLR 8022 (b) is waived, and the application is otherwise denied as academic; and it is further,
Adjudged that the petition is denied and the proceeding is dismissed, without costs or disbursements.
The proceeding must be dismissed as academic, as the cross motion and motion were determined in orders of the Supreme Court, Queens County, dated September 21, 2009. Prudenti, P.J., Miller, Chambers and Roman, JJ., concur.